Title: The American Commissioners’ Memorandum of a Conversation with Per Olof von Asp, 8 October 1784
From: American Commissioners
To: 


        
          Octr. 8. 1784.—
        
        The objects of the supplementary Treaty proposed on the part of the United States with His Sweedish Majesty are in substance these:
        
          1. to bring the condition of the Subjects and Citizens of each party trading in the dominions of the other more nearly to that of Natives than it is at present: the island of St. Bartholomew presents itself as a part of this object which the United States would wish to have laid as open to them as they will lay their Countries to the Subjects of His Sweedish Majesty.
          2. to provide by stipulations, while the two nations are in terms of friendship with each other, that if ever a war should unhappily fall out between them, it shall not interrupt commerce or agriculture, and that prisoners of War shall be favourably treated.
        
      